Title: [July 1773]
From: Washington, George
To: 




July 1st. Doctr. Craik & his Companion went away before Breakfast; & Doctr. Rumney after Dinner. Miss Molly Manley came in the Afternn. & stayd all Night. Rid with Mrs. Washington to the Ferry Plantn.
 


2. At home all day alone.
 


3. Rid into the Neck & by Muddy hole. Miss Molly Manley went home in the Afternoon.
 


4. At home all day. Mrs. Peake & her daughter dind here.


   
   Mrs. Peake’s daughter is probably the younger girl Elizabeth Peake (c.1763–c.1783).



 


5. Rid with Mrs. Washington to Muddy hole, Doeg Run, & Mill Plantations.
 


6. At home all day. Mr. Peake dined here.
 


7. Rid to Muddy hole Doeg Run and the Mill. Mrs. Barnes & Molly McCarty came.


   
   Mary (Molly) McCarty was Mrs. Sarah Barnes’s granddaughter.



 


8. At home all day. Colo. Fairfax & Mrs. Fairfax came in the Aftern. to take leave of us & returnd again. Doctr. Craik also came & stayd all Night.


	
   
   The inheritance of an estate in England necessitated George William Fairfax’s presence there for an indefinite period. GW was to take over the management of his affairs during his absence, with the help of Francis Willis, Jr., and Craven Peyton. On this day GW was given Fairfax’s power of attorney (see power of attorney to Craven Peyton, 14 Jan. 1774, NjMoHP). On 5 Aug., Fairfax wrote GW that their ship was still at Yorktown, where it had been delayed by sickness among the crew. He added, “Knowing that a House & Furniture, suffers much, by being uninhabited, I have directed Mr. Willis if any offers should be made to Rent the whole, to take your Advise, or the House with what Land may be wanted seperate. If neither should offer, would it not be the best way to addvertise the Furniture?” (CSmH). GW retained his power of attorney and continued to supervise the Fairfax properties until the Revolution, when he wrote Fairfax that he could no longer continue to do so (26 July 1775, DLC:GW).



 


9. Doctr. Craik went away in the Morning Early—Miss Molly McCarty in the Afternoon. Mrs. Washington & self went to Belvoir to see them take Shipping. Mr. Robt. Adams and Mr. Mattw. Campbell dined here.
 


10. Mr. Calvert his Lady & two Daughters, & Mr. Geo. Digges & Sisters Nancy & Jenny came over early in the Morning & stayd all day.
 


11. Old Mr. Digges came over in the Forenoon—also Mr. Willis & Polly Brazier. Willis returnd in the Afternoon.
 


12. Mr. Digges’s, & Miss Digges; as also Mr. & Mrs. Calvert went this forenoon the two Miss Calverts rem[ainin]g.
 


13. At home all day alone.
 


14. Rid with the two Miss Calverts & Mrs. Washington to the New Church at Pohick.


   
   Construction of the new church was now nearing completion. A stone baptismal font and step costing £7 5s. were being made, and the pews were either ready or almost ready for the congregation. Although GW had been in Williamsburg 20 Nov. 1772, the day that the pews were auctioned, he had engaged to buy one next to the communion table for £16. Lund Washington, probably acting for GW in that transaction, had bought the adjoining pew for £13 10s. (Truro Vestry Book, 20 Nov. 1772, 156, and 4 June 1773, 157, DLC).



 


15. Rid to Muddy hole, Doeg Run, & Mill Plantations.
 


16. At home all day. Mr. Tilghman came.
 



17. Went down to Colo. Fairfax’s White House to haul the Sein. Returnd to Dinner.
 


18. Mr. Tilghman returnd to Alexa., Miss Calverts, Mrs. Washington & self went to Pohick Church. In the afternoon Mr. B. Fairfax came.
 


19. Mrs. Washington and the two Miss Calverts went to Alexa.
 


20. I went up to Alexandria and returnd in the Eveng.
 


21. Rid into the Neck and to Muddy hole Plantation.
 


22. Rid to the Meadow at the Mill—to the Mill, & Ferry Plantations. Mrs. Barnes went away yesterday Bag & Baggage.
 


23. At home all day.
 


24. Mr. Calvert came here to Breakfast after wch. Mrs. Washington the two Miss Calverts & my self went over with him to Mr. Digges & dind. Nelly Calvert returnd with Mrs. Washington & myself in the Afternoon. Doctr. Rumney came here in the Eveng.
 


25. Went up to Alexandria Church & returnd to Dinner.
 


26. At home all day.
 


27. Ditto—Ditto.
 


28. Ditto—Ditto—Mr. Tilghman came here in the forenoon—as did Miss Sally Carlyle & Sister.
 


29. Colo. Carlyle & Son & Mr. Piper dind here & went away again in the afternoon with his Daughters.


   
   his daughters: Col. Carlyle’s daughters.



 


30th. Mr. Tilghman returnd home. Mrs. Washington Miss Nelly Calvert & myself went to Mount Airy (Mr. Calverts) to Dinner.
 


31. At Mount Airy all day.
